In jointly tried actions, inter alia, to permanently enjoin defendants from conducting landfill and dumping operations, defendant Arnold Carlson appeals from a judgment of the Supreme Court, Nassau County, entered January 28, 1977, which, after a nonjury trial, inter alia, declared that he had violated certain provisions of the Environmental Conservation Law, cited him for contempt and imposed fines accordingly. Judgment affirmed, with one bill of costs jointly to respondents appearing separately and filing separate briefs, on the opinion of Mr. Justice Albert at Special Term. Appellant’s time to pay the fines is extended until 30 days after entry of the order to be made hereon. Titone, J. P., Suozzi, Margett and Hawkins, JJ., concur.